DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 11 & 14-20 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-12 & 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2000234796A to Morimoto in view of WO2016208567A1 to Gajina and further in view of WO2016208567A1 to US Patent Publication Number 2019/0113250 A1 to Tsutsumi.

A) As per Claim 11, Morimoto teaches an air duct machine(Morimoto: Figure 3), comprising: 
a cabinet (Morimoto: Figure 3, Item 1), a heat exchanger (Morimoto: Figure 3, Item 7) and a centrifugal fan (Morimoto: Figure 3, Items 8 & 12); 
wherein the heat exchanger and the centrifugal fan are all disposed inside the cabinet, a side panel of the cabinet is provided with a return air vent (Morimoto: Figure 3, Item 2) and an air outlet (Morimoto: Figure 3, Items 4 & 6), the centrifugal fan is disposed close to the air outlet, 
wherein the heat exchanger has a three-folded segment shape comprising a first portion, a second portion, and a third portion connecting the first portion with the second portion, the first portion and the second portion being disposed on both sides of the return air vent respectively, the first portion and the third portion being disposed at a first included angle therebetween, and the second portion and the third portion are disposed at a second included angle therebetween (Morimoto: Figure 3, Item 7 with first portion 16b, and two portions being the main part of Item 16a and the top of Item 16a that connects to 16b, both sides of 16a & 16b come down at equal obtuse angles); and 
wherein each of the first included angle and the second included angle is set as an obtuse angle.
Morimoto does not teach the heat exchanger and the return air vent enclose an accommodation space with a trapezoidal horizontal section,
an electric control box disposed inside the cabinet, the electric control box is disposed adjacent to the return air vent,
the heat exchanger is disposed between the electric control box and the centrifugal fan.
However, Gajina teaches a heat exchanger having an elongated third segment (Gajina: Figure 11, Item 7A in middle) that in combination with Morimoto would form an accommodation space with a trapezoidal horizontal section.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Morimoto by elongating the third portion to form a trapezoid, as taught by Gajina, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Morimoto with these aforementioned teachings of Gajina since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the shape of the heat exchanger for Gajina for the shape of the heat exchanger of Morimoto. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Morimoto in view of Gajina teaches an electric control box disposed inside the cabinet, the electric control box is disposed adjacent to the return air vent,
the heat exchanger is disposed between the electric control box and the centrifugal fan.
However, Tsutsumi teaches an electric control box disposed inside the cabinet, the electric control box is disposed adjacent to the return air vent (Tsutsumi: Figure 1, Item 50),
such that in combination the heat exchanger is disposed between the electric control box and the centrifugal fan.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Morimoto in view of Gajina by adding a control box by the return air vent, as taught by Tsutsumi, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Morimoto in view of Gajina with these aforementioned teachings of Tsutsumi with the motivation of providing cooling to the electrics without extra ducting.

B) As per Claim 12, Morimoto in view of Gajina and Tsutsumi teaches that the air outlet comprises a first air outlet and a second air outlet (Morimoto: Figure 3, Items 4 & 6), the centrifugal fan comprises a first centrifugal fan and a second centrifugal fan (Morimoto: Figure 3, Items 8 & 12), the first air outlet and the second air outlet are disposed on both sides of the return air vent respectively, the first centrifugal fan is disposed adjacent to the first air outlet, and the second centrifugal fan is disposed adjacent to the second air outlet.

C) As per Claim 14, Morimoto in view of Gajina and Tsutsumi teaches that the degree of the first included angle is the same as the degree of the second included angle (Morimoto: Figure 3, Item 7 with first portion 16b, and two portions being the main part of Item 16a and the top of Item 16a that connects to 16b, both sides of 16a & 16b come down at equal angles).

D) As per Claims 15-16, Morimoto in view of Gajina and Tsutsumi teaches that the first, second and third portions are integral (Gajina: Figure 11, Items 7A-7C).

E) As per Claim 17, Morimoto in view of Gajina and Tsutsumi teaches that a water receiving tray is provided in the cabinet at the bottom of the heat exchanger (Morimoto: Figure 3, Item 14).

F) As per Claim 18, Morimoto in view of Gajina and Tsutsumi teaches that the water receiving tray is fixedly connected to an inner bottom wall of the cabinet (Morimoto: Figure 3, Item 14).

G) As per Claim 19, Morimoto in view of Gajina and Tsutsumi teaches that both the return air vent and the air outlet are disposed on a front side panel of the cabinet (Morimoto: Figure 3, Item 2, 4 & 6 are all on front).

H) As per Claim 20, Morimoto in view of Tsutsumi teaches that teaches all the limitations except explicitly that the cabinet is a sheet metal structural member.
However, Gajina teaches a cabinet is a sheet metal structural member (Gajina: pg. 2, Description of Embodiments, line 10, housing is metal).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Morimoto in view of Tsutsumi by making the cabinet of sheet metal, as taught by Gajina, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Morimoto in view of Tsutsumi with these aforementioned teachings of Gajina since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the sheet metal cabinet of Gajina for the cabinet material of Morimoto in view of Tsutsumi. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11 & 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762